      Case 1:20-cv-03575-DLC Document 16 Filed 08/19/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
GIANNIS ANTETOKOUNMPO,                 :               20cv3575(DLC)
                                       :
                         Plaintiff,    :                   ORDER
               -v-                     :
                                       :
YANNI DIMOULIS d/b/a 54THIRTY DESIGNS, :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     This action was filed on May 7, 2020.        On July 15, the

parties requested that the defendant’s deadline for responding

to the complaint be extended to August 14.       The Court granted

the request in part by extending the deadline to August 5.            On

July 23, the parties requested that the initial pretrial

conference scheduled for August 7 be adjourned to September 8.

The Court granted the request and adjourned the initial pretrial

conference to September 10.

     On August 18, the parties filed a proposed stipulation and

order misstating the defendant’s deadline to respond to the

complaint as August 14.    The parties are reminded that the

defendant was ordered to respond to the complaint by August 5,

not August 14.   As the defendant still has not responded to the

complaint, the parties’ August 18 submission requested that the

defendant’s deadline for responding to the complaint be extended
         Case 1:20-cv-03575-DLC Document 16 Filed 08/19/20 Page 2 of 2


to September 13.      They also request that the September 10

initial pretrial conference be adjourned to September 28.                It is

hereby

     ORDERED that the request to extend the defendant’s deadline

for responding to the complaint is denied.          The defendant shall

respond to the complaint by August 28, 2020.           If the defendant

fails to respond to the complaint by August 28, the plaintiff

shall move for default judgment by September 4, or, by the same

date, show cause why this case shall not be dismissed for

failure to prosecute.

     IT IS FURTHER ORDERED that the parties’ request to adjourn

the initial pretrial conference from September 10 to September

28 is denied.


Dated:       New York, New York
             August 19, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
